Citation Nr: 0637010	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  03-13 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for claimed stomach 
cramps/diverticulosis.  

2.  Entitlement to service connection for claimed rectal 
bleeding.  

3.  Entitlement to service connection for a claimed kidney 
disorder.  

4.  Entitlement to service connection for a claimed prostate 
disorder.  

5.  Entitlement to service connection for claimed arthritis 
of multiple joints.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1951 to 
March 1955 and from June 1955 to July 1971.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 RO rating decision that 
denied service connection for bilateral hearing loss, stomach 
cramps/diverticulitis, rectal bleeding, a kidney disorder, a 
prostate disorder and arthritis of multiple joints.  

In March 2006, during the pendancy of the appeal, the RO 
issued a rating decision granting service connection for 
bilateral hearing loss and for arthritis of the right 
shoulder.  

The veteran has not filed a second Notice of Disagreement to 
initiate appellate review of the compensation level assigned 
to either of those disabilities, and those issues are 
accordingly not before the Board.  Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  

The veteran and his wife testified before a Veterans Law 
Judge (VLJ) in Washington, D.C. in December 2003.  Because 
that VLJ is no longer with the Board, the veteran and his 
wife testified before the undersigned in Washington, D.C. in 
October 2006.  Transcripts of both hearings are of record.  

During the Board hearing in October 2006, the veteran 
submitted private medical records with a waiver of initial RO 
jurisdiction, and in November 2006 the veteran submitted 
private medical records and service medical records directly 
to the Board, with waiver of initial RO jurisdiction.  The 
Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800.  
 
The veteran's correspondence to the Board in November 2006 
includes documents that appear to assert new claims for 
service connection for squamous cell carcinoma of the ear 
(radiation-related), increased rating for hearing loss and 
exposure to tuberculosis.  These matters are referred to the 
RO for appropriate action.  

In November 2006, the undersigned VLJ granted the veteran's 
motion for advancement of the appeal on the Board's docket, 
pursuant to 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran currently is not shown to have peptic ulcer 
disease that is due to any event or incident of his period of 
military service.  

3.  There is no competent evidence of current disability 
manifested by rectal bleeding.  

4.  There is no competent evidence of a current kidney 
disorder.  

5.  There currently is no competent evidence of a chronic 
prostate disorder.  

6.  The currently demonstrated degenerative joint disease of 
the cervical spine, lumbar spine, left shoulder and knees are 
not shown to be due to any event or incident of the veteran's 
period of active military service.  

7.  None of the claimed disorders is shown to be due to or 
associated with radiation exposure during the veteran's 
period of active service.  

8.  None of the claimed disorders is shown to be due to 
herbicide exposure during the veteran's period of active 
service.  



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
stomach cramps or diverticulitis due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).  

2.  The veteran does not have a disability manifested by 
rectal bleeding due to disease or injury that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).  

3.  The veteran does not have a kidney disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

4.  The veteran does not have a prostate disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

5.  The veteran does not have a multiple joint disability 
including any manifested by degenerative arthritis due to 
disease or injury that was incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

Historically, these claims were denied as not well grounded 
by a pre-VCAA rating decision issued in April 2000.  
Following the enactment of the VCAA, and prior to the rating 
decision on appeal, the RO sent the veteran a notice letter 
in April 2001 informing him that in order to establish 
entitlement to service-connected compensation benefits, the 
evidence must show a current physical or mental disability, 
an injury or disease that began in or was made worse during 
military service; and, a relationship between the current 
disability and the injury, disease, or event in service.  

The veteran was afforded time to respond before the RO issued 
the April 2002 rating decision on appeal.  The Board 
accordingly finds that he has received sufficient notice of 
the information and evidence needed to support his claim and 
has been afforded ample opportunity to submit such 
information and evidence.  

After the April 2002 letter cited above, and during the 
pendancy of the appeal, the AMC sent the veteran follow-up 
notice letters in June 2004, March 2005, and September 2005.  

The Board finds that these letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The AMC letters cited above advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA, and Social Security records) 
and that VA will make reasonable efforts to obtain records 
from non-Federal entities (including private hospitals, state 
and local governments, and employers) if provided appropriate 
authorization to do so.  

The AMC letters cited above listed the evidence newly 
received by VA and asked the veteran to provide the necessary 
contact information and authorization for VA to contact any 
other entities having pertinent evidence for inclusion in the 
record.  The letter also informed the veteran that lay 
evidence is acceptable, and advised him how to submit lay 
statements supporting his claim.  The June 2004 letter 
specifically stated, "If there is any other evidence or 
information that you think will support your appeal, please 
let us know.  If the evidence is in your possession, please 
send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents completely meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  However, the Board finds that any arguable lack of 
full pre-adjudication notice in this appeal has not, in any 
way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  After the September 
2005 AMC letter, which completed the requirements of the VCAA 
and cured any defects in previous letters, the veteran had 
ample opportunity to respond before the RO readjudicated the 
claim as reflected in the March 2006 SSOC.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the April 2001 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  
The Board's decision below denies service connection for the 
claimed disabilities, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical and personnel records, and 
post-service VA medical records, have been associated with 
the claims file.  The veteran has received appropriate VA 
medical examinations in conjunction with his claim, and he 
has been afforded two hearings before the Board during which 
he and his wife presented oral argument in support of the 
claim, as well as additional documents for inclusion in the 
record.

The Board notes that the veteran has complained bitterly that 
the RO has not pursued records from the Center for Disease 
Control (CDC) that he feels would support his claim for 
exposure to ionic radiation during atomic test "Smoky" in 
1957.    

However, a CDC letter dated April 2005 states that the 
veteran could not be found as a participant in that atomic 
test, so there is no indication that the CDC has any records 
relating specifically to the veteran.   To the extent that 
the veteran wants CDC information generally related to the 
pool of servicemembers exposed to radiation during Operation 
Smokey and other nuclear tests, pursuit of such general 
information does not fall within the VCAA's duty to assist. 

Further, as explained below (and as the RO attempted to 
explain to the veteran), none of the disabilities claimed by 
the veteran are recognized as radiation-related, and it would 
be premature to pursue proof of radiation exposure from the 
CDC or other agencies until such a claim is made.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection on appeal.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. §§  
3.303, 3.304 (2006).  
 
Service connection may be granted for a disease diagnosed 
after discharge when all the evidence, including that 
pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


A.  Presumptive service connection.  

The veteran contends that his claimed disorders are due to 
radiation exposure during a nuclear test called "Smokey" in 
1957.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 11 Vet. App. 284, 289 (1998).  

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. 
§ 3.309(d), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.309.  
These diseases are ones in which the VA Secretary has 
determined that a positive association with radiation 
exposure exists.  However, the Board notes at this point that 
none of the claimed disabilities are among the diseases 
listed in 38 C.F.R. § 3.309(d), so the presumption does not 
apply.  

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that 
may be induced by ionizing radiation, either listed at 
38 C.F.R. § 3.311(b) or established by competent scientific 
or medical evidence to be radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the veteran's exposure in 
service.  

The Board notes at this point that none of the claimed 
disorders are listed in 38 C.F.R. § 3.311(b)(2) as 
radiogenic.  When as here a claim is based on a disease other 
than one of those listed in 38 C.F.R. § 3.311(b)(2), VA shall 
nevertheless consider the claim under the provisions of 
38 C.F.R. § 3.311 provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4) (emphasis added).  The veteran has not cited or 
submitted such competent scientific or medical evidence, and 
the Board accordingly finds that the provisions of 38 C.F.R. 
§ 3.311 do not apply.  

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  

In this case, there is no such medical evidence of nexus 
between the veteran's claimed disabilities and his claimed 
exposure to radiation.  The Board also points out that 
neither the appellant nor his representative has presented or 
alluded to the existence of any persuasive medical evidence 
or opinion to support the claim.  

Since the evidence does not show that any of the claimed 
disabilities are attributable to radiation exposure under any 
of the three different methods established by Hilkert, the 
Board finds that service connection cannot be granted for any 
of these disabilities as radiation-induced.  

The Board also notes that the veteran served in the Republic 
of Vietnam, and is accordingly presumed to have been exposed 
to herbicides.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also 
VAOPGCPREC 7-93.  

If a veteran exposed to herbicides during active duty later 
develops one of the diseases listed in 38 C.F.R. § 3.309(e), 
a rebuttable presumption of service connection arises.  See 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.307(a).  These 
diseases are ones in which the VA Secretary has determined 
that a positive association with herbicide exposure exists.  

However, the Board notes at this point that none of the 
claimed disabilities are among the diseases listed in 
38 C.F.R. § 3.309(e).  VA has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which it has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 
57586-57589 (1996).  Accordingly, absent current disability, 
presumptive service connection as due to herbicide exposure 
cannot be granted.  
 
Notwithstanding the presumptive provisions, service 
connection for residuals of exposure to herbicides also may 
be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.  In this 
case, however, there is no medical evidence of such linkage.  

Based on the above, the Board finds that presumptive service 
connection as due to exposure to either radiation or 
herbicides is not warranted.  


B.  Direct service connection

For completeness of review, the Board will also consider 
whether direct service connection can be granted for the 
claimed disabilities.  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-
27 (1993) (emphasis added).  


1.  Service connection for stomach cramps/diverticulosis.  

The veteran's service medical record shows that he was 
treated for epigastric distress in April 1959.  He was 
evacuated from Vietnam to Walter Reed Army Medical Center in 
March-April 1965 for dysentery of unknown etiology 
(previously identified as probable enteritis); the treatment 
note indicated that the condition was completely cleared 
prior to discharge from the hospital.  

The veteran was treated during service for epigastric pain in 
October 1965 and for nausea with malaise in May 1966.  He was 
treated for stomach discomfort in June 1967, for diarrhea in 
June 1969 and for epigastric pain in January 1971.  

The veteran's retirement physical examination in April 1971 
noted one episode of gastrointestinal bleeding of unknown 
etiology in 1964, asymptomatic to date with no complications 
or sequelae.  

The veteran had a VA medical examination in September 1971, 
two months after discharge from service, during which he 
reported occasional cramps and swelling in the upper abdomen.  
The abdomen and digestive system were normal on examination.  
The examiner diagnosed history of enteritis with melena, not 
found at this examination.  

The veteran had a VA Agent Orange examination in April 2000 
in which the examiner diagnosed diverticulosis.  

A VA treatment note dated in January 2002 noted history of 
dyslipidemia for the past five or six years.  The clinician 
diagnosed dyslipidemia and history of peptic ulcer disease 
with gastrointestinal bleeding.  

The veteran had a VA (general medical) examination in June 
2004 during which the examiner noted in-service treatment for 
stomach cramps and also noted diagnosis of diverticulosis in 
1988.  The examiner made no diagnosis of a current gastric 
disorder.  

The veteran had a VA medical (gastric) examination in October 
2005 during which he complained of having had stomach cramps 
and red blood bleeding since 1964.  He reported current 
incapacitation one day per year and intermittent (less than 
monthly) severe episodes of abdominal colic, nausea or 
vomiting, and abdominal distention.  He also reported 
heartburn, upper gastrointestinal pain or discomfort, 
belching, diarrhea and weight loss.  

The examiner diagnosed peptic ulcer disease, resolved, noted 
as first diagnosed in 1979.  The examiner stated an opinion 
that the peptic ulcer disease was not caused by or a result 
of military service, since there were no symptoms on active 
duty that were consistent with peptic ulcer disease.  

The evidence shows that the veteran has been diagnosed with a 
current stomach disorder, so the first Hickson element 
(evidence of a current disability) is met.  

However, evidence of a present condition is generally not 
relevant to a claim of service connection, absent some 
competent linkage to military service.  Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992).  A veteran seeking disability 
benefits must establish not only the existence of a 
disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  This is the essence of the third part of the Hickson 
analysis.  

In this case, there is no medical evidence of an etiological 
connection between the veteran's diagnosed peptic ulcer 
disease and any event or incident of his military service; 
rather, a VA medical examiner stated an opinion that the 
veteran's peptic ulcer disease was not related to his 
military service.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  The veteran has not presented or 
alluded to any medical evidence contrary to the opinion of 
the VA examiner.  

The Board accordingly finds that there is no basis on which 
to award service connection for a stomach disorder.  


2.  Service connection for rectal bleeding.  

The veteran's service medical record shows treatment for 
external hemorrhoids in June 1961.  While hospitalized at 
Walter Reed Army Hospital in March 1965, he had a biopsy of 
the first rectal valve for which the pathological diagnosis 
was fibrosis and chronic inflammation of the rectal mucosa.  
His report of physical examination in April 1971, prior to 
retirement, showed the anus and rectum as normal.  

The veteran had a VA medical examination in September 1971, 
two months after discharge from service, during which he 
reported no melena in years.  There were no hemorrhoids.  The 
examiner diagnosed history of enteritis with melena, not 
found at this examination.  

A VA treatment note dated in January 2002 noted current 
normal sphincter tone and no rectal mass.  

The veteran had a VA (general medical) examination in June 
2004 during which the examiner made no mention of a current 
abnormality of the rectum or anus.  

The veteran had a VA medical (rectum and anus) examination in 
December 2005 during which he reported having had hemorrhoids 
since 1995 and complained of current burning and itching.  

The examiner performed a physical examination and stated that 
there was no current evidence of any condition of the rectum 
or anus.  

The examiner noted that the veteran had been treated for 
rectal bleeding in 1965, found to be related to dysentery 
which resolved with hospital care.  There was no further 
documentation of rectal bleeding.  

The Board emphasizes that Congress has specifically limited 
service-connected disease or injury where such cases have 
resulted in a disability.  See 38 U.S.C.A. § 1110.  

Where, as here, there is no competent medical evidence 
establishing that the appellant has the claimed disability 
for which service connection is sought, there can be no valid 
claim for service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App 
141, 144 (1992).  

The Board, absent a competent evidence showing current 
disability, finds that there is no basis on which to award 
service connection for claimed rectal bleeding.  


3.  Service connection for a kidney disorder.  

The veteran's service medical record shows that he was 
evaluated at Walter Reed Army Medical Center in March-April 
1965 for renal function abnormality of unknown etiology, 
possibly related to tetracycline therapy.  

A November 1966 laboratory report in service shows elevated 
blood urea nitrogen (BUN) with history of kidney disorder 
with possible chronic changes.  A note dated in June 1971 
states, "No evidence of renal disease."  

The veteran's retirement physical in April 1971 noted 
abnormal laboratory results (hematocrit, fasting blood sugar, 
and BUN levels).  

The veteran had a VA medical examination in September 1971, 
two months after discharge from service, during which the 
examiner diagnosed renal impairment by history, not found at 
this examination.  

The veteran had a VA (general medical) examination in June 
2004, during which he reported that he currently drank only 
one or two glasses of water per day.  The examination 
included laboratory analyses.  The examiner diagnosed 
elevated BUN, most likely due to decreased fluid intake, but 
no evidence of kidney disease.  

The veteran had a VA medical (genitourinary) examination in 
October 2005 during which he reported that he had been 
informed during military service that his BUN was high.  The 
examiner conducted a physical examination and found no 
evidence of a current kidney disorder.  

Because, as noted, Congress limited entitlement to service 
connection to disability, and there is no competent, 
persuasive evidence of current kidney disorder-a question 
that must be addressed before the question of medical nexus 
is even reached-the claim for such condition cannot be 
deemed a valid one.  See, e.g., Brammer, 3 Vet. App. at  225.  

Absent evidence of current disability, the Board finds that 
there is no basis on which to award service connection for a 
claimed kidney disorder.  


4.  Service connection for a prostate disorder.  

The veteran's service medical record shows no indication of 
prostate symptoms during service or at the time of his 
retirement.  

The veteran had a VA medical examination in September 1971, 
two months after discharge from service, during which the 
prostate was normal.  

A VA treatment note dated in January 2002 noted current mild-
to-moderate prostate enlargement.  The clinician diagnosed 
benign prostate hypertrophy.  

The veteran had a VA (general medical) examination in June 
2004 during which he reported having an enlarged prostate due 
to medications.  The examiner made no mention of a current 
condition of the prostate.  

The veteran had a VA medical (genitourinary) examination in 
October 2005 during which he complained of having an enlarged 
prostate requiring medication.  The veteran stated that he 
had to urinate three to fours times every night.  

The veteran also reported having occasional urgency, 
hesitancy/difficulty in starting stream, occasional weak or 
intermittent stream and occasional straining to urinate.  On 
examination, however, the prostate was noted to be normal.  

Because, as noted, Congress limited entitlement to service 
connection to disability, and there is no competent, 
persuasive evidence of prostate disorder-a question that 
must be addressed before the question of medical nexus is 
even reached-the claim for such condition cannot be deemed a 
valid one.  See, e.g., Brammer, 3 Vet. App. at  225.  

Absent competent evidence of current disability due to any 
event or incident of service, the Board finds that there is 
no basis on which to award service connection for a claimed 
prostate disorder.  


5.  Service connection for arthritis of multiple joints.  

The veteran's service medical record shows no indication of 
traumatic injury to the neck, knees, spine or left shoulder.  
His retirement physical examination in April 1971 listed the 
spine and other musculoskeletal system as normal.  

The veteran had a VA medical examination in September 1971, 
two months after discharge from service, during which the 
musculoskeletal system was reported as normal.  

Presumptive service connection is available for chronic 
conditions, including arthritis, that become manifest to a 
degree of at least 10 percent or more within one year of 
discharge, even if there was no evidence of that condition 
during service.  38 C.F.R. § 3.307(a)(3), 3.309(a).  In this 
case, there is no evidence of onset of arthritis to any 
degree within the first year after discharge, so the 
presumption does not apply.  

A VA treatment note dated in January 2002 noted complaint of 
chronic degenerative joint disease with pain in the neck, 
knees and left shoulder.  The clinician diagnosed 
degenerative joint disease.  

The veteran had a VA medical (orthopedic) examination in 
December 2005 during which he complained of pain in the neck, 
both shoulders and both knees.  The examiner noted that 
recent (June and July 2004) showed minor degenerative changes 
in the AC joints of the shoulders, degenerative changes in 
the cervical spine with narrowing of disc spaces, multiple 
level degenerative joint disease of the hands, degenerative 
changes of the lumbar spine with disc space narrowing, and 
degenerative changes of both knees with medial compartment 
narrowing.  

The examiner diagnosed degenerative joint disease of the 
cervical spine, lumbar spine, knees and shoulders.  The 
examiner stated a medical opinion that degenerative joint 
disease of the cervical spine, lumbar spine, left shoulder 
and knees were not caused by or the result of his military 
service.   

As noted, a veteran seeking disability benefits must 
establish not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  See, e.g., Boyer, 210 F.3d at 1353.  

In this case, competent and uncontroverted medical opinion 
states that the veteran's diagnosed degenerative joint 
disease of the cervical spine, lumbar spine, left shoulder, 
and bilateral knees are not related to any event or incident 
of the veteran's period of active military service.  

The Board accordingly finds that there is no basis on which 
to award service connection for arthritis of multiple joints.  


7.  All claimed disability.  

In adjudicating each claim for service connection, the Board 
has considered, in additional to the medical evidence, 
assertions advanced by and on the veteran's behalf, including 
the testimony of the veteran and his wife during two hearings 
before the Board, and the correspondence sent by the veteran 
to VA and other agencies.  

A lay person can certainly provide an eyewitness account of a 
veteran's visible symptoms.  See, e.g., Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  However, as indicated above, each 
claim for service connection turns on medical matters-
diagnosis of current disability, and, if so, a medical nexus 
between such disability and service.  Such matters are within 
the province of trained medical professionals.  See, e.g.,  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

As lay persons without the appropriate medical training and 
expertise, neither the veteran nor his wife is competent to 
render a probative (i.e., persuasive) opinion on a medical 
matter.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay 
person is generally not capable of opining on matters 
requiring medical knowledge").  

As such, the veteran cannot support his claims on the basis 
of lay assertions, alone; medical evidence is needed to 
support each claim.  

Under these circumstances, the Board finds that each of the 
claims for service connection on appeal must be denied.  In 
reaching the conclusion to deny each claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  

However, in the absence of any competent medical evidence to 
support any claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.  



ORDER

Service connection for stomach cramps/diverticulosis is 
denied.  

Service connection for claimed rectal bleeding is denied.  

Service connection for a claimed kidney disorder is denied.  

Service connection for a claimed prostate disorder is denied.  

Service connection for arthritis of multiple joints is 
denied.  



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


